Citation Nr: 1758925	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard of Louisiana from April 1972 to August 1972, with a period of active duty for training (ACDUTRA) from June 1972 to August 1972.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board previously remanded this claim in September 2015 and April 2017 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not originate during his period of ACDUTRA and is not otherwise etiologically related to his period of ACDUTRA.

2. The Veteran's tinnitus did not originate during his period of ACDUTRA and is not otherwise etiologically related to his period of ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.      38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2009.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The April 2013 and June 2017 VA audiological examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an April 2017 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with a new VA audiological examination and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101(22)(C); 38 C.F.R. § 3.6(c) (2017).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA, except as to those periods from which service connection for a disability has already been granted.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

B.  Factual Background and Analysis

1.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to acoustic trauma during his period of ACDUTRA.

Review of the Veteran's DD Form 214 confirms that his primary Military Occupational Specialty (MOS) was a Basic Combat Trainee.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of hearing loss.  On the Veteran's April 1972 enlistment report, pure tone thresholds, in decibels, were illegible, and VA's efforts to secure a cleaner copy were unsuccessful in December 2016.  The Veteran's STRs show that the he was found to be qualified for service but was to be referred to an ear, nose, and throat examiner for consultation.  In an April 1972 Report of Medical History, the Veteran indicated he did not have hearing loss or ear trouble.  The examiner noted that the Veteran had failed a hearing examination in his left ear the year prior.  In July 1972, Physical Board Proceedings showed the Veteran was found to have chronic otitis of the left ear, to exist since childhood.  The Veteran was found medically fit for further military service.  His chronic left otitis media was found to be unrelated to service, to have existed prior to the Veteran's period of ACDUTRA, and to have not been aggravated by his period of ACDUTRA.  Thereafter, the Veteran was separated from service for the convenience of the government and by reason of a physical condition which rendered him unfit for enlistment.

Post-service VA treatment records from September 1972 show complaints of left ear drainage and hearing loss.  The Veteran reported that he was discharged from service due to his ears.  During the VA audiological examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
10
15
5
-
20
	
Speech audiometry revealed speech recognition ability of 98 percent in both the right and left ears.  The examiner listed findings of otitis externa, conductive hearing loss bilaterally, and chronic left mastoiditis.

The Veteran underwent a VA audiological examination in June 1973.  The Veteran reported that his ears would always hurt when firing M-16 rifles and that after one instance, his left ear began to discharge.  He was examined and told he had a ruptured ear drum and was discharged from service soon after.  The pure tone thresholds, in decibels, during the examination were as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-
15
LEFT
5
5
5
-
15

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  The examiner diagnosed the Veteran with residuals of bilateral otitis media, characterized by scarring and retracted membranes, and chronic mastoiditis, which was worse in the left ear due to ear infections.  The examiner opined that bilateral ear disease was present prior to the Veteran's entry into service, however, the Veteran's ears, which were previously diseased by infection, had healed and were asymptomatic and much less resistant to the effects of concussion trauma than normal ears, stating that concussion trauma to the Veteran's left ear had caused his ear to discharge.

Post-service VA treatment records in September 1997 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
75
LEFT
30
30
40
60
75
	
Speech audiometry revealed speech recognition ability of 92 percent in the Veteran's right ear and 96 percent in his left ear.  The Veteran was diagnosed with mild to moderately severe, primarily sensorineural bilateral hearing loss.

Post-service VA treatment records from 1997 to 2008 show the Veteran reported decreased hearing as well as bilateral ear pain.  He was fitted for hearing aids.

In a September 2007 statement, a VA audiologist indicated that the Veteran was hearing impaired in both ears, having a diagnosis of bilateral moderate to moderately severe sensory-neural hearing loss.  The audiologist stated that the Veteran only wore a hearing aid for his right ear and that he had difficulty hearing in the presence of background noise.

In a June 2008 statement, an additional VA audiologist indicated that the Veteran received care from the VA Audiology Department and that he had a diagnosis of moderate to severe bilateral hearing impairment.  

In a post-service VA audiological evaluation in October 2009, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
80
85
LEFT
55
60
70
75
80
	
Speech audiometry revealed speech recognition ability of  100 percent in the Veteran's right ear and 95 percent in his left ear. 

In an April 2010 statement, the Veteran's brother indicated that the Veteran was never treated for hearing problems as a child or within his adolescent years.  He stated that the Veteran did not experience hearing loss prior to entering service and that the Veteran passed three medical examinations conducted by the Army.

In a March 2012 VA audiogram, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
85
90
LEFT
50
60
70
70
75

The examiner listed an impression of moderate sloping to a severe sensorineural hearing loss in the left ear and a moderately-severe to profound sensorineural hearing loss in the right ear.

The Veteran was afforded an additional VA audiological examination in April 2013.  During the examination, the Veteran reported that he had difficulty understanding conversations.  The pure tone thresholds, in decibels, during the examination, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
85
100
LEFT
60
65
75
85
85

The Maryland CNC Test found 64 percent speech recognition in the Veteran's right ear and 64 percent speech recognition in his left ear.

The VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service.  The audiologist noted that a 1972 audiogram and a June 1973 VA audiological examination report dated within one year of separation from service indicated clinically normal bilateral hearing, with no significant threshold shifts noted between the two audiograms.

Pursuant to the Board's September 2015 remand, a Disability Benefit Questionnaire (DBQ) was completed in April 2016.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury, event, or illness.  Further, the examiner implied that the Veteran's hearing loss pre-existed his period of ACDUTRA.

Pursuant to the Board's April 2017 remand, the Veteran underwent an additional VA audiological examination in June 2017.  The Veteran reported that he did not participate in combat activity.  He stated that his history of noise exposure pre-military included driving a truck and that post-military, he worked in environmental maintenance.  The pure tone thresholds, in decibels, during the examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
95
95
95
LEFT
75
85
90
85
85

The Maryland CNC Test found 68 percent speech recognition in the Veteran's right ear and 48 percent speech recognition in his left ear.

The VA audiologist diagnosed the Veteran with right and left ear sensorineural hearing loss.  The audiologist opined that the Veteran's right and left ear hearing loss was less likely than not caused by or a result of an event in military service, and that the Veteran' hearing loss did not exist prior to military service.  The examiner stated that while the Veteran was evaluated and treated for left ear otitis media during his period of ACDUTRA, hearing loss with an ear infection is typically temporary and returns to pre-infection hearing levels upon resolution.  The audiologist stated that the Veteran's military records showed normal hearing on his separation examination, therefore, there is no evidence of hearing loss caused by the Veteran's left ear otitis media that occurred during military service.  With regard to the Veteran's contentions that his hearing loss is due to noise exposure during service, the audiologist cited to medical literature which found an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, such as in the Veteran's case, where he did not exhibit mild to severe hearing loss until 1997.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is not related to his active service.  As a result, service connection is not established.

Here, there is a present disability, as the Veteran was diagnosed with bilateral hearing loss during his September 1997 post-service VA audiological evaluation, as well as his April 2013 and June 2017 VA audiological examinations.  During these examinations, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2017).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's STRs are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Board recognizes the Veteran's assertions that he was exposed to artillery fire and grenade explosions during service, and that hearing protection was not available for him to wear.  While a clear copy of the Veteran's enlistment examination verifying pure tone thresholds could not be obtained through VA's 2016 efforts, nor did the Veteran provide such documentation to VA, the Board notes that on his April 1972 enlistment examination, the Veteran indicated that he did not experience hearing loss or trouble with his ears.  Moreover, the Veteran was not found to have hearing loss upon separation from service, but rather a left ear infection that was found to pre-date service and to have not been aggravated by the Veteran's period of ACDUTRA.  

There is no competent evidence of chronic symptoms of bilateral hearing loss during service or continuous symptoms of bilateral hearing loss since service.  The first competent medical evidence showing audiometric findings meeting the threshold requirements of 38 C.F.R. § 3.385 is the post-service September 1997 VA audiological evaluation, approximately 25 years after service.  

There is no medical or other competent evidence of a nexus between the Veteran's bilateral hearing loss disability and service.  As noted, VA afforded the Veteran  audiometric examinations in April 2013 and June 2017.  Both audiologists opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service, basing their opinions on a review of the Veteran's STRs and post-service treatment records, which did not show a diagnosis and treatment of bilateral hearing loss until 1997.  Further, the June 2017 audiologist cited to medical literature indicating that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure develops a long period of time after the exposure.  

The Board finds the VA medical opinions from April 2013 and June 2017 to be probative, as they include the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the Veteran's claims file as well as his lay statements.  Specifically, the VA audiologists considered the audiometric testing during the Veteran's period of ACDUTRA and the current audiometric findings.  The VA audiologists determined that there was no nexus between the Veteran's bilateral hearing loss and his military service.  The VA audiologists have training, knowledge, and expertise on which they relied on to form their opinions, and they provided persuasive rationale for them. 

The Board acknowledges the Veteran's contentions that his current bilateral hearing loss is related to service.  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of hearing loss requires more than a layperson can be expected to competently address.  Particularly where the identification of hearing loss depends heavily on instrumentation to even determine its presence, nature and severity, and given the particular circumstances of this case involving a 25-year gap between service and the determination of hearing loss, the Board finds that the determination of etiology in this case requires medical expertise.  As there is no indication that the Veteran has any medical training, education or experience, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical evidence of record, specifically, the April 2013 and June 2017 VA audiological examination reports.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.


2.  Tinnitus

The Veteran asserts he incurred tinnitus as a result of acoustic trauma during his period of ACDUTRA.

The Veteran's STRs are silent for any complaints, diagnosis, or treatment of tinnitus. 

In an April 2009 statement, the Veteran described exposure to noise from artillery, hand grenades, large vehicles, and shouting from his drill sergeant during his period of ACDUTRA.  He stated that he was not provided hearing protection and contends that his tinnitus is present in both ears.

Post-service VA treatment records show a June 2009 report of buzzing in the Veteran's ears, for which the Veteran was diagnosed with tinnitus.  

The Veteran was afforded a VA audiological examination in April 2013.  The Veteran reported that during his period of ACDUTRA, he was exposed to noise from hand grenades, small arms fire, and loud trucks.  He stated that he has constant tinnitus that began approximately 30 years ago.  The examiner opined that it was less likely than not that the Veteran's current tinnitus diagnosis was due to military acoustic trauma.  The examiner stated that, although he was exposed to small arms, hand grenades, and diesel trucks, this exposure was for approximately eight weeks and that following service, the Veteran's claims file was silent for complaints of tinnitus until 2009.
 
Pursuant to the Board's September 2015 remand, an additional medical opinion was obtained.  The examiner opined that the Veteran's tinnitus was less likely than not incurred in or causally related to an incident during military service.

Pursuant to the Board's April 2017 remand, the Veteran was afforded an additional VA audiological examination in June 2017.  The Veteran reported that he did not participate in combat activity during his period of ACDUTRA and stated that he has experienced constant bilateral tinnitus since approximately 1972 when he was exposed to noise from artillery fire and grenades.  The examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with hearing loss.  The examiner stated that while the Veteran was released from service due to a chronic ear infection, his separation exam showed normal hearing, as did a post-service VA audiological examination conducted in June 1973.  The examiner opined that tinnitus was not present prior to military service.
 
After consideration of the entire record and relevant law, the Board finds that service connection for tinnitus is not warranted.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, VA post-treatment records from 2009 on, as well as April 2013 and June 2017 VA audiological examinations reflect a diagnosis of tinnitus.  In light of the foregoing, the Board finds that there is a present disability.

The Veteran has reported acoustic trauma as result of his ACDUTRA training, where he was exposed to artillery fire and grenade explosions.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the Board concedes exposure to acoustic trauma during the Veteran's period of ACDUTRA.
 
Nonetheless, injury during service does not, by itself, warrant service connection. Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service or is related to service.  For a period of ACDUTRA, there must be competent evidence that the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C. §101(24); 38 C.F.R. § 3.6(a), (d). 

The Veteran's STRs do no document any symptoms, complaints, or findings of tinnitus.  

The Veteran has not submitted or identified evidence of tinnitus symptoms in service or chronic or recurrent symptoms of tinnitus after service.  While he has reported that his tinnitus began between 1972 and 1973, the Veteran's post-service VA treatment records are silent for complaints of tinnitus symptoms until 2009, over 35 years after separation from service.  

While the Veteran has made general assertions that his tinnitus is due to noise exposure in service, the Board cannot rely on these assertions to serve as a medical nexus for service connection because the Veteran is not shown to possess the type of medical expertise that would be necessary to opine as to the etiology of tinnitus. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Moreover, neither the Veteran nor his representative has produced a medical opinion to support his contentions.  

The Board affords significant weight to the June 2017 VA audiological examination report.  Here, the examiner competently opined that the Veteran's tinnitus did not exist prior to military service and is not related to his period of ACDUTRA, to include any in-service noise exposure, and provided a persuasive rationale for this finding.  Although the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss, the Board has denied service connection for bilateral hearing loss in this decision.  There is no competent medical evidence to establish a nexus between the Veteran's tinnitus and injury or disease in service, therefore, service connection on a direct or secondary basis is not warranted. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


